DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection and the 35 U.S.C. 112 rejection are withdrawn as moot.
Applicant's arguments, filed 4/26/2022, traversing the 35 U.S.C. 102/103 rejection over Kato (JP 2016-056424) have been fully considered but they are not persuasive. Applicant makes the following arguments: A) Kato teaches a single heating rate of 20°C/s to 75°C/s to a temperature of 240-300°C, which is distinguished from the claimed heating rate of less than 19°C/s and B) the secondary heating treatment is not less than two seconds, which distinguishes over the interpreted prior art heating time of 1.5 seconds.
As to A), The previous prior art rejection stated that the prior art heating rate of 19°C is very close to the claimed heating rate of 20°C/s. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. Applicant’s specification is silent as to the criticality of the secondary heating rate, and the data contained therein also fails to demonstrate criticality of the secondary heating rate. To this point, Applicant makes no assertion of criticality or unexpected results owing to the secondary heating rate which would rebut the prima facie case of obviousness. Accordingly, the prior art rejection in the previous Office Action properly considered the prior art heating rate to abut the claimed rate, and the prima facie case of obviousness has not been rebutted. Furthermore, Applicant’s arguments are additionally not persuasive for reasons set out in response to argument (B) below.
As to B), this argument is not persuasive. Applicant asserts that differences in the process result in dramatically different structural effects. However, the data presented in the specification does not support this conclusion. A wide variety of secondary heating times ranging from 1 second to 14 seconds appear in the examples of Table 2. Examples that are heated for 1 second still achieve the claimed structural properties. Accordingly, for the purpose of considering the claimed invention, a distinct physical structure does not attach to the heating time recited in the product-by-process limitation of claim 1. If a difference does exist, then the claimed invention is not commensurate in scope with the physical structure implied by the claimed product-by-process limitation. The evidence in the record does not support Applicant’s arguments that the product-by-process limitation imparts distinct physical structure beyond what is claimed. Accordingly, the rejection is maintained.
Claim Interpretation
Claim 1 recites product-by-process limitation. This limitation is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed invention. Furthermore, the process limitation recited in claim 1 is narrower than the process disclosed in the present specification for making the claimed invention. Accordingly, any prior art product which is made according to the process described in the specification will be considered to have all the claimed physical properties, absent objective evidence to the contrary, regardless of whether the prior art teaches or suggests the narrower product-by-process limitation recited in claim 1. See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 recite the limitation “wherein the reflow treatment, while the substrate…is driven in a surface direction thereof, a hot blast is blown against a surface of the substrate along a driven direction thereof”. It is unclear what it means for a substrate to be “driven in a surface direction thereof” or how one of ordinary skill in the art can determine what direction is a “surface direction”, as a surface is presumably a two-dimensional plane whereas a direction is one-dimensional. The Office is unable to adopt an interpretation for these claims.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1)/103 as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Kato et al. (JP 2016-056424). Reference is made to English language equivalent US 2017/0298527.
Regarding claims 1-2, Kato teaches a tin-plated copper terminal material comprising a Cu base material and formed on the base material, a Ni or Ni alloy layer, a Cu-Sn alloy layer, and a Sn-based layer (¶ 14). The Sn-based layer has a thickness of 0.2-0.6 µm (¶ 14). The Cu-Sn alloy layer has a Cu6Sn5 phase with some Ni substituted (¶ 14). Kato further teaches the Cu-Sn alloy layer is exposed at a surface of the Sn layer (¶ 13), with the tin layer making up 60%-99% of the surface (¶ 47).
Kato does not expressly teach the claimed average crystal size of the Cu6Sn5, tin solidification parts that exist like islands, the thickness of the tin solidification parts, or the diameter of the tin solidification portions. However, the process of Kato used for making the prior art tin-plated copper terminal is substantially similar to the process for making the claimed tin-plated copper terminal that one of ordinary skill in the art would expect the terminal material of Kato to exhibit the claimed properties, absent objective evidence to the contrary. The present specification states that the claimed tin-plated copper terminal material is obtained by plating the base with Ni, Cu and Sn layers, and then carrying out a reflow treatment including a primary heating to 240°C or higher at a heating rate of 20°C/s-75°C/s, followed by a secondary heating treatment at a temperature of 240°C-300°C for not less than 1 second and not more than 15 seconds, with primary cooling step at a rate of not more than 30°C/s for 2-15 seconds after heat treatment and a secondary cooling step at a rate of 100°C/s-300°C/s after the primary cooling (see Spec., [0020] of corresponding US PGPub).
Kato teaches plating the base material with Ni, Cu and Sn layers, and then carrying out a reflow treatment at a temperature of 240°C-300°C at a heating rate of 20-75°C/s (¶ 27-28). Following the reflow treatment, primary cooling is carried out at less than 30°C/s for 2-15 seconds (¶ 29), with a secondary cooling step of not less than 100°C/s (¶ 30). Under the process of Kato, reaching a temperature of 240°C can be considered the primary heating step of the process used to make the claimed invention. Reaching a peak temperature of 300°C at a rate of 20°C/s gives a maximum 3 seconds for the secondary heating step within the ranges taught by the prior art process. As such, the prior art process can be construed as having a primary heating step of heating to 240°C at a rate of 20°C/s, followed by a secondary heating step of up to 300°C for up to 3 seconds. This is further exemplified by the examples of Kato (see Table 2), the exemplary heating and cooling profiles fit the process used for making the claimed terminal material. For example, in Ex. 6 of Kato, a peak temperature of 270°C is reached at a heating rate of 20°C/s. Upon reaching 240°C (considered the primary heating in the present method), reaching the peak temperature of 270°C would take 1.5 seconds at a rate of 20°C/s (considered the secondary heating). Accordingly, the prior art process is substantially identical to the process used for making the claimed invention. One of ordinary skill in the art would therefore expect the terminal material of Kato to have all of the claimed properties not expressly taught, absent objective evidence to the contrary. See MPEP 2112.
Claim 1 recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In this case, the product-by-process limitation recited in claim 1 is narrower in scope than the process described at [0020] of the present Specification. However, there does not appear to be any evidence that supports a finding that the narrower process recited in claim 1 results in a product distinct from what is claimed. Because the prior art process is substantially identical to the process described in the present Specification for making the claimed invention, the prior art product must also be substantially identical to the claimed invention, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 3, Kato further teaches the exposed Cu-Sn alloy layer represents 1%-40% of the surface (¶ 47).
Regarding claims 7-9, blowing a hot blast against the surface of the substrate is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In this case, the present Specification gives no detail as to what physical structure is imparted by the hot blast, and the data presented in the Specification at Tables 2 and 3 do not appear to indicate that a hot blast affects the produced terminal material in any way. Accordingly, the prior art is considered to anticipate or render obvious the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784